 

Genvsrr, ~ ssuc- A 2

 

Case 2:17-cv-00018 Document 252-1 Filed on ERG 22 4

 

 

— ,
Viddrion & 12 USCS 1953 based ox
Dep ee ROH ol faceted Penesrk mes’ ;
Righe ko Egucl Provexien Wy cefSing Aaswdr hf
access +o lowg Wl wmedical iss and Sep seca typing
He Clawall os wus, arok ctl lack onde, ac wade
__. essed on Nelrosetrwl Showdants,

 

 

 

Your Ronor evidence Kas 2 Sromsshed wok inwoke Vositek ob the 1 ciccoik
Gord adapted Woy the SS crccuit 85 HL Wemdranate Stornkord oy USAR bo mes Sure
‘Similarly Sitected ork ata von ~\wvasive medical Core needed to estaliish When
& imdiiduol is Similarly sttuoted +> Comp arotocs .

Wainy + Wendy marke C Resilele) tle inquiry Is Case Specshic oad

CEH NTES Dye Cooek 49 Consider tr Rayo ately of Lackors Fask Gan cho) ecudy cerssoualle

Aetition weer West fud relevant ta Malding at cradleng cd AeA Siow,

Tre loenclk wear ohsss He Cork ate ewdthy ob woth fe flainatl
Groot ceheye as a tsousgenser Sartacly Si to ow CRS gewker demole tnoohe
| cond uibok ake Deleatlands fem as cdayjale mnedsoul core Sisc oon gentess TH Hae
Corpus choi Dsgasion. |
Da tramPe oe Lie Detedonks See - Stereo ty py He Plagnidt Shyot&
TERAIS & wredsc pass Kor Lye Plat «s Gtous wer bode +a Stondoak
Semele Caer Lends ,

ect Teed medtod eroviders 7 Wher ose toe Sadk & PASS,
Cesqond Yo, CVeadoninyy "Aves (Tres 3 would wok bet us do Sd,

 

 

 

 

 
a
Case 2:17-cv-00018 Document 252-1 Filed on 04/22/21 in TXSD Page 2 of 4
Rogsestc- HS HLOOUARG, Saadeacds , AD -oO4.- 32 . ales Re Let

length Gro Sovuiders) rac Ase Ao Accimereh Mekal 6 Telig WIS CGE PMOns.

TRey aotsenlby GNowS Jwmale ocno ore of eo S etkh relighon

«lo wees long rade,

“TUS InsS wo ealicy rom Custom Ayot denies Jovg hoke, Ao A
Mertaud ac CARGOES

LkERLE TAS legot toe Ae “SetPh’ religion te howe long hedr,
\es® mo owe. usho 15 ast Sala’ is « asagle otaer bolt of Gyaks TES Asdertenincou on |
CARCOS Froswks, Ort celtgion can, Look Graplker Can wot ph Becher Dyzporia she Converts
<to eekly Corr newse Lore Wee; loot wos ao Grentter Dysparta cine 18 Castalia © A CegiousS
AN beler eserod) may browse Lorn Waar loot wy a veligions Wow~_Sebhy’ Gamble: Deeporta
“Vlacee Nosiv-, Pynestcenn cheaters Vroage. reddy Uion & Sait Lae laws, Kabr oso.
TRE) Vern
There ove ASS Native Prenertcan sileedecs rok Gt Ha Coins of rete
woic Orgiees eer boagQ o& waac (hk aAnkayy . tere gar we Kaye
ATLCETWInedhon Ed SA “Dhareoh ping - Since. TOCY plies Apes aNou Sor (png

Wade UA Cecon THgronleS Grd Stace dg Plas aces carcet yoo< Soest

 

 

TL oSences , four 15 SSD Bented Lowy Wor, we Weng Akscn AARON Gad

DER- Stereo hg piay

se Wane ost ease TOE Pec Nous vse move An ade
Dea ba ks PXeg.

Cr C * - Y alec
ce
A heaton Coch PSOVIDES eno order & mease® pass fern any obtener Lurty

preddcad Weeds Haak Com wot be met GsPerook spect atlomeadshans ,
Sadan passes |e jo Le leasad Samerly on vaedscak NegrXS aad SHAUL wrt

 

 
Case 2:17-cv-00018 Document 252-1 Filed on 04/22/21 in TXSD Page 3 of 4
alher ort wherker® NN Becortey oPeExcriowsS excep G&S c-teco\otely weleISary
Lor paren Wed. ond Sollehy

Vee Cine Can Prony see Ack : Ang DebeudaudS BOCAS ot
AiSeswarwion oah OM- Stretolyping THAT does alow Lie long bode te Lee: Ged

J
the DeferlowkS ewan Policy AD- OW KF, ose atlous Gor sock.

Thevehore Th 1D clear Arnal Pee Dd adowkS if AMY Carn WOE PTOsIRe Ar
'

Covels urihn a specthte atce chive Coon Tear ex a. epecihie adistavel who orokth,
v e ASA ~

~

6c riveted a AyrediVe rot is Couderary +0 corvied ceyvlobton s ore

Nh) Eider Vans, So Bay Cove bby Clairwing TOCKT werk bee 8S TSS

long Wale Asses

 

5 . . . .
(3 They Are Wpinglng ow St Pramarths Covbikitols ork wig WS of
aAeir Glin eclork .

 

 

Orare iS collusion leekwor lactn pores Por jotuk TAP ag wg

Lofwowk Soe process

X
There is wo Erogniticassd governmesk TSSae prevaining kg AH Anaatok oh
Wore Lavage Heeesrent der Condes Dy porta ‘ary {SSoting or lew eur
Pass 45 oFher obtaudless .
P | | z ord TOC WAS 40 AX
‘eve once , Ha PeleadonAs Pela te TRCT T pair

Pelerd ants Work claim che ekhar ene Work bes haem i590 long aa passes,

THEA 16 orlgthary ond irrodtenal , Tw se amd ths ee Raimi nob is
4

Aented equal protection Loe aw (org Hole pass, OS Stutlar Stoked Kostek

bhe& ec a CS gender Remade ta mode.

he

 

 

 

 
Case 2:17-cv-00018 Document 252-1 Filed on 04/22/21 in TXSD Page 4 of 4

The Pad wth is Sa -Stereotyeed aS a made, Lxced to weor a wnodes

Shoot Weds aS 15 Leraklguok end ely hors, as o#r\ Gk aus,

So fk Gjocy Mame the astwess , SLamine Prete demtansr, evabucte

“deic VOSS een oF Bary a lang thar medical Pass To Wor LsSsek dey Co $<a03.g evdQE

Gaping fo a Suey covid go cater esay , foe Ma Dedenflands on tte Caselill .
se Pads encloseS Ve®erS ro te Delemacds Lac ae.
CooO&S reek ing ne dyes © Varenc, chatty

TW Serves 48 eater red Govern (5 VES ard

6a een
relebed +o Hed \ntcesk |

ce
“PISCosd eru Then Ao

LUD ye — ‘ LX et A . r a
folicy Coy Sv./l 74 wo wn entiond (A sehei- Veo lakion, Ths ¢s Steele ly

a 1 aeseyte CSO™M pce Kosilelk tes att} athensedd long war ae ko Ske
iNiad Aone, eats . caorrar Gadd bs oiwtac © Nuohked 40 4

Cisgecbker Lenode Inonohe , AS rear Prosmred.

AX Cosddans precekerds WIT parlormah om ace goedh

cc
ae

 

 

 
